Title: To Alexander Hamilton from James McHenry, 18 December 1799
From: McHenry, James
To: Hamilton, Alexander


War Department18 Decr. 1799.
Sir.
The inclosed, special directions, from the President of the United States, relative to the funeral honours, to be paid to the memory of their late illustrious and beloved Chief, General George Washington, by the army of the United States, you are requested to be particularly attentive to, so as to insure by your orders the most reverential testimonials, of that profound grief, with which every good heart must be penetrated, at the loss of a Citizen, Statesman and Commander, so eminently distinguished for virtues, talents and services.
You and I, on this solemn occasion experiencing, in common with our fellow Citizens, deep regret for our Countries loss, have our sorrows hightened by a recollection of his friendship towards us both, and the many days we have spent as members of his family and sharers of his confidence.
I have the honour to be with the most sincere regard, Sir,   Your ob st.

James McHenry
Major General Alexr. Hamilton.

